DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2020 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 7 recites laminate comprising UV absorbers, heat stabilizer, hindered amine light stabilizer and an acid scavenger. It is not clear whether the UV absorber, heat stabilizer, hindered amine light stabilizer and an acid scavenger are in vinyl film, PSA layer or both. Clarification is requested.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kydonieus et al. (US 4767808) in view of Frenkel et al. (2015/0126651).
Regarding claims 7 and 10, Kydonieus discloses a multilayer, i.e. a laminate, (col. 3, line 58) comprising a film comprising PVC resin having a molecular weight between 80,000 to 250,000, more specifically 123,000, i.e. intermediate molecular weight, (col. 7, lines 27-32) and epoxidized soybean oil plasticizer, i.e. bio based plasticizer, within a range of from 0.5 to 35 % by weight, more specifically 30% (col. 5, lines 55-57, col. 7, lines 14-15 and 44-47) and a layer of PSA (col. 9, line 10).
Kydonieus fails to disclose heat stabilizer, UV absorber, a hindered amine light stabilizer and acid scavenger.
Frenkel discloses PVC film and sheet (paragraph 0002) comprising UV absorbers, heat stabilizer (paragraph 0061), hindered amine light stabilizer (paragraph 0067) and epoxidized fatty acid ester, i.e. an acid scavenger, (paragraph 0041) to enhance chemical and physical properties (paragraph 0061).
It would have been obvious to one of ordinary skill in the art to use UV absorbers, heat stabilizer, hindered amine light stabilizer and an acid scavenger of Frenkel in the film of Kydonieus to enhance chemical and physical properties of the film.
Although Kydonieus in view of Frenkel does not disclose laminate and casting process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kydonieus in view of Frenkel meets the requirements of the claimed laminate and casting process, Kydonieus in view of Frenkel clearly meets the requirements of the present claims.
Regarding claims 11-16, Kydonieus in view of Frenkel discloses the laminate of claim 7, wherein given that Kydonieus in view of Frenkel discloses the same PVC film and PSA layer as claimed in present claim, it is clear that the laminate of Kydonieus in view of Frenkel would have the same properties as claimed in presently claims.

Response to Arguments

Applicant's arguments with respect to present claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787